UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6810


KENNETH WAYNE WATFORD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, Senior District Judge.
(8:15-cv-03756-PJM)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Watford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Wayne Watford appeals the district court’s order

denying his motion for the return of property.       We have reviewed

the record and find no reversible error.        See Fed. R. Crim. P.

41(g).   Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                   2